UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 24, 2012 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) 001-33628 (Commission File Number) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-295-2244 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁪ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) ⁪ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01.Entry into a Material Definitive Agreement On May 24, 2012, Energy XXI (Bermuda) Limited’s indirect wholly-owned subsidiary Energy XXI Gulf Coast, Inc. (“Gulf Coast”) received written confirmation from the administrative agent under its Second Amended and Restated First Lien Credit Agreement (the “First Lien Credit Agreement”) that it had received signature pages from all of the lenders under the First Lien Credit Agreement for the Second Amendment to Second Amended and Restated First Lien Credit Agreement dated as of May 24, 2012 (the “Amendment”).The Amendment also became effective as of such date based on satisfaction of the conditions to such effectiveness provided in the Amendment. The Amendment provides changes, supplements and other modifications to the First Lien Credit Agreement, including the following: · Making technical corrections in connection with the replacement of one of the lenders (including as an issuer of letters of credit) under the First Lien Credit Agreement; · adjusting definitions and other provisions to further increase the ability of Gulf Coast to make dividends and distributions based on the satisfaction of certain conditions; · removing certain limits regarding Gulf Coast’s and its subsidiaries’ ability to finance certain hedging activities and specifying other technical modifications in regard to replacement hedging activities; and · providing in further detail the rights of certain former lenders that are hedge counterparties to continue to receive the benefits of the security interests provided under the First Lien Credit Agreement. A copy of the Amendment is filed as Exhibit 10.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NO. ITEM Second Amendment to Second Amended and Restated First Lien Credit Agreement dated as of May 24, 2012 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited Dated:May 25, 2012 By /s/ David West Griffin Name: David West Griffin Title: Chief Financial Officer - 3 - Exhibit Index EXHIBIT NO. ITEM Second Amendment to Second Amended and Restated First Lien Credit Agreement dated as of May 24, 2012 - 4 -
